DETAILED ACTION
The examiner notes that the effective filing date for this application is April 25, 2020 because the previous applications (e.g. 14121398 and 15330358) did not disclose any augmented realty features, a mirror, artificial intelligence features or the specific vibrational frequencies. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the apparatus being coupled to a mirror (as in claim 31), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the mirror (as in claim 1), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 does not end with a period.  Appropriate correction is required.
Claim 45 is objected to because of the following informalities:  Claim 45 does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-40, 42 and 53-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 discloses that, “the apparatus is coupled with a mirror…”, in Line 11. However, it is not clear how the apparatus is actually coupled to the mirror. Is the apparatus coupled to the mirror by use of a wire mechanism? Is the apparatus coupled to the mirror by use of a wireless mechanism? Does the mirror includes receivers or transceivers which receive information from the apparatus? Does the apparatus include transmitters or transceivers which transmit information to the mirror?
Claim 42 discloses that, “the apparatus is coupled with a mirror…”, in Line 2. However, it is not clear how the apparatus is actually coupled to the mirror. Is the apparatus coupled to the mirror by use of a wire mechanism? Is the apparatus coupled to the mirror by use of a wireless mechanism? Does the mirror includes receivers or transceivers which receive information from the apparatus? Does the apparatus include transmitters or transceivers which transmit information to the mirror?
Claim 53 discloses that, “the apparatus is coupled with a mirror…”, in Line 12. However, it is not clear how the apparatus is actually coupled to the mirror. Is the apparatus coupled to the mirror by use of a wire mechanism? Is the apparatus coupled to the mirror by use of a wireless mechanism? Does the mirror includes receivers or transceivers which receive information from the apparatus? Does the apparatus include transmitters or transceivers which transmit information to the mirror?
Claim 54 recites the limitation "the light source activates" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing “a light source”. However, appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 32, 36 and 39 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917) and Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith). 

In reference to claim 31, As Best Understood, Rabin et al. disclose an apparatus comprises: (a) a massaging device (10, see paragraphs 9 and 44) for skin (i.e. scalp, see Abstract and Title), wherein the massaging device comprises bristles (28), wherein the bristles are mechanically vibrated (paragraphs 9 and 44) and (b) a light source (25, Figure 3 and paragraph 38). 
 Rabin et al. lack; forming the bristles from a biocompatible material, or a biocomposite material, or nylon, having the bristles being mechanically rotated in a clockwise motion, or a counter clockwise motion, or a circular motion, having the bristles being mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz, and having the apparatus coupled with a mirror, wherein the mirror is coupled with an augmented reality (AR) application (app). However, Rabin et al. do teach of providing vibration or massage therapies within the device (paragraphs 9 and 44). 
However, Ragosta et al. teach that it is old and well known in the art at the time the invention was made to form bristles from a biocompatible material, or a biocomposite material, or nylon (see paragraph 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the bristles, of Rabin et al., with the known technique of forming bristles from nylon, as taught by Ragosta et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which prevents scratching of the scalp. 
Next, Dollar-Wright teaches that it is old and well known in the art at the time the invention was made to provide a hand held device (Figure 1) including a head (40a) having bristles (23) for human hair (see Title, Abstract and paragraphs 7, 10, 53, 55, 61 and 71, and Figure 5) and wherein the device provides both a rotary movement and a vibration both together or each individually (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bristles, of Rabin et al., with the known technique of rotating and/or vibrating bristles, as taught by Dollar-Wright, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which delivers a vibrating and/or a rotating massaging effect thus avoiding bulk and simplifying the design and manufacturing thereby also reducing the cost in manufacturing. 
Furthermore, Taggert et al. teach that it is old and well known in the art at the time the invention was made to provide a brush (Figure 1) with bristles (10) that are mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz (paragraph 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the vibrational frequency of the bristles, of Rabin et al., with the known technique of vibrating bristles within a range of frequencies between 40 Hz and 100 Hz, as taught by Taggert et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively detangles hair during normal operation. 
And, FR teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (10) for user styling (see First line under Description) and includes a mirror (130) that is coupled with an augmented reality application (formed as the program, see portion of translation disclosing; “Augmented reality providing method according to an embodiment of the present invention can be implemented in a computer-executable program can be recorded on a computer-readable recording medium.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus, of Rabin et al., with the known technique of providing an apparatus including a mirror that is coupled with an augmented reality application, as taught by FR, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile apparatus in which the user may more clearly perceive both the actual image reflected on the mirror and the virtual image displayed on the display, thereby increasing user convenience of the augmented reality system.

In reference to claim 32, Rabin et al. disclose that the light source activates or photoactivates a bioactive compound, or a botanical compound, or a biologically active molecule, or a liquid for rejuvenation or protection of skin, wherein the light source provides a first optical dose in the range from 0.5 J/cm^2 to 10 J/cm^2 in 600 nm - 700 nm wavelength range, or, a second optical dose in the range from 0.5 J/cm’ to 50 J/cm^2 in 700 nm - 2000 nm wavelength range (see paragraphs 7-12, 38,44 and 77 disclosing that the LED provides 1-10 J/cm^2 at various wavelengths including 630 nm, 670 nm, 900 nm, etc. thereby meeting the limitations of the ranges). 

In reference to claim 36, Rabin et al. disclose further comprising a printed artificial skin (formed as the gelatin strip or patch, see paragraphs 14 and 77), wherein the printed artificial skin comprises a bioactive compound, or a botanical compound, or a biologically active molecule (i.e. saw palmetto is both botanical and biological, see paragraph 77). 

In reference to claim 39, Rabin et al. disclose further comprising a patch, or a scaffold (formed as the gelatin strip or patch, see paragraphs 14 and 77), wherein the patch, or the scaffold comprises a bioactive compound, or a botanical compound, or a biologically active molecule (i.e. saw palmetto is both botanical and biological, see paragraph 77).

Claim 33, is rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Mazed et al. (9823737). 

In reference to claim 33, Rabin et al. disclose the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm.
	However, Mazed et al. teach that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm (Column 20, Lines 63-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus, of Rabin et al., with the known technique of providing an apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm, as taught by Mazed et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which a user’s identity can be enhanced/complemented by a collection of inputs in real-time or near real-time.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Rakshit (2021/0273892). 

In reference to claim 34, Rabin et al. disclose the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AI) algorithm based chatbot, or an artificial neural network (ANN) algorithm based chatbot.
	However, Rakshit teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (see Abstract) coupled to an artificial neural network (ANN) algorithm based chatbot (see paragraphs 1, 3, 4, 7, 9, 37, 38 and 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus, of Rabin et al., with the known technique of providing an apparatus that is coupled with an artificial neural network (ANN) algorithm based chatbot, as taught by Rakshit, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively collects information from the user thereby providing increased customer service. 

In reference to claim 35, Rabin et al. as modified by FR and Rakshit disclose the limitations of claim 35 because FR discloses of utilizing a user’s selfie (see portion of translation disclosing, “A controller configured to determine a position at which the image is displayed on the display unit based on the detected body part…” and Rakshit discloses using a user’s selfie (see paragraph 10) and questionnaires as an input data (see paragraphs 9 and10). 

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Foreign Reference (CN 110935014, hereafter referred to as FR’, translation included herewith). 
In reference to claim 37, Rabin et al. disclose the claimed invention as previously mentioned above, but lack, the biologically active molecule comprises a first molecule released by a stem cell for protection of skin.
However, FR’ teaches that it is old and well known in the art at the time the invention was made to provide a biologically active molecule comprising a first molecule released by a stem cell for protection of skin (see portion of translation disclosing, “natural self-healing growth factor and other signal molecules released by the plant stem cell extract, stimulating the skin and more energy. we use the extract of stem cells but not directly using stem cells, due to their being the most pure, most stable, it can ensure the component is in a high state. number, service life and function of these extracts can through increasing skin stem cells, to ground for increasing skin cell regeneration speed greatly.” ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the biologically active molecule, of Rabin et al., with the known technique of providing a biologically active molecule comprising a first molecule released by a stem cell, as taught by FR’, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which increases the speed of skin cell regeneration. 
	
In reference to claim 38, FR’ discloses “molecules” that are “released” (see translation above) thereby including more than one molecule and thus includes a second molecule.  

Claims 41, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917) and Klopotek et al. (20080027328).  

In reference to claim 41, Rabin et al. disclose an apparatus comprises: (a) a massaging device (10, see paragraphs 9 and 44) for skin (i.e. scalp, see Abstract and Title), wherein the massaging device comprises bristles (28), wherein the bristles are mechanically vibrated (paragraphs 9 and 44) and (b) a light source (25, Figure 3 and paragraph 38), wherein the light source activates or photoactivates a bioactive compound, or a botanical compound, or a biologically active molecule, or a liquid for rejuvenation or protection of skin, wherein the light source provides a first optical dose in the range from 0.5 J/cm^2 to 10 J/cm^2 in 600 nm - 700 nm wavelength range, or, a second optical dose in the range from 0.5 J/cm’ to 50 J/cm^2 in 700 nm - 2000 nm wavelength range (see paragraphs 7-12, 38,44 and 77 disclosing that the LED provides 1-10 J/cm^2 at various wavelengths including 630 nm, 670 nm, 900 nm, etc. thereby meeting the limitations of the ranges).
 Rabin et al. lack; forming the bristles from a biocompatible material, or a biocomposite material, or nylon, having the bristles being mechanically rotated in a clockwise motion, or a counter clockwise motion, or a circular motion, having the bristles being mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz, and having an applicator for heating and cooling of skin.  Rabin et al. do teach of providing vibration or massage therapies within the device (paragraphs 9 and 44). 
However, Ragosta et al. teach that it is old and well known in the art at the time the invention was made to form bristles from a biocompatible material, or a biocomposite material, or nylon (see paragraph 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the bristles, of Rabin et al., with the known technique of forming bristles from nylon, as taught by Ragosta et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which prevents scratching of the scalp. 
Next, Dollar-Wright teaches that it is old and well known in the art at the time the invention was made to provide a hand held device (Figure 1) including a head (40a) having bristles (23) for human hair (see Title, Abstract and paragraphs 7, 10, 53, 55, 61 and 71, and Figure 5) and wherein the device provides both a rotary movement and a vibration both together or each individually (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bristles, of Rabin et al., with the known technique of rotating and/or vibrating bristles, as taught by Dollar-Wright, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which delivers a vibrating and/or a rotating massaging effect thus avoiding bulk and simplifying the design and manufacturing thereby also reducing the cost in manufacturing. 
Furthermore, Taggert et al. teach that it is old and well known in the art at the time the invention was made to provide a brush (Figure 1) with bristles (10) that are mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz (paragraph 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the vibrational frequency of the bristles, of Rabin et al., with the known technique of vibrating bristles within a range of frequencies between 40 Hz and 100 Hz, as taught by Taggert et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively detangles hair during normal operation. 
And, Klopotek et al. teach that it is old and well known in the art at the time the invention was made to provide an applicator for heating and cooling of skin (paragraph 160) and includes a temperature controller (which could be formed as the user or as any other controlling mechanism otherwise the device would not operate as intended). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Rabin et al., with the known technique of providing an applicator for heating and cooling of skin and includes a temperature controller, as taught by Klopotek et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device more effectively brings the temperature of the skin to a desired state before further treatment is applied thereby allowing for patient-to-patient variability to be controlled more accurately/consistently. 

In reference to claim 46, Rabin et al. disclose further comprising a printed artificial skin (formed as the gelatin strip or patch, see paragraphs 14 and 77), wherein the printed artificial skin comprises a bioactive compound, or a botanical compound, or a biologically active molecule (i.e. saw palmetto is both botanical and biological, see paragraph 77). 

In reference to claim 49, Rabin et al. disclose further comprising a second printed artificial skin (because multiple skins are taught [see paragraph 73, 75-76, 78-79] gelatin strip or patch, see paragraphs 14 and 77), wherein the second printed artificial skin comprises a bioactive compound, or a botanical compound, or a biologically active molecule (i.e. saw palmetto is both botanical and biological, see paragraph 77). 

Claim 42, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Klopotek et al. (20080027328) and Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith).

In reference to claim 42, As Best Understood, Rabin et al. disclose the claimed invention as previously mentioned above, but lack, having the apparatus coupled with a mirror, wherein the mirror is coupled with an augmented reality (AR) application (app). 
However, FR teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (10) for user styling (see First line under Description) and includes a mirror (130) that is coupled with an augmented reality application (formed as the program, see portion of translation disclosing; “Augmented reality providing method according to an embodiment of the present invention can be implemented in a computer-executable program can be recorded on a computer-readable recording medium.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus, of Rabin et al., with the known technique of providing an apparatus including a mirror that is coupled with an augmented reality application, as taught by FR, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile apparatus in which the user may more clearly perceive both the actual image reflected on the mirror and the virtual image displayed on the display, thereby increasing user convenience of the augmented reality system.

Claim 43, is rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Klopotek et al. (20080027328), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Mazed et al. (9823737). 

In reference to claim 43, Rabin et al. disclose the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm.
	However, Mazed et al. teach that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm (Column 20, Lines 63-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus, of Rabin et al., with the known technique of providing an apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm, as taught by Mazed et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which a user’s identity can be enhanced/complemented by a collection of inputs in real-time or near real-time.

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Klopotek et al. (20080027328), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Rakshit (2021/0273892).

In reference to claim 44, Rabin et al. disclose the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AI) algorithm based chatbot, or an artificial neural network (ANN) algorithm based chatbot.
	However, Rakshit teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (see Abstract) coupled to an artificial neural network (ANN) algorithm based chatbot (see paragraphs 1, 3, 4, 7, 9, 37, 38 and 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus, of Rabin et al., with the known technique of providing an apparatus that is coupled with an artificial neural network (ANN) algorithm based chatbot, as taught by Rakshit, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively collects information from the user thereby providing increased customer service. 

In reference to claim 45, Rabin et al. as modified by FR and Rakshit disclose the limitations of claim 45 because FR discloses of utilizing a user’s selfie (see portion of translation disclosing, “A controller configured to determine a position at which the image is displayed on the display unit based on the detected body part…” and Rakshit discloses using a user’s selfie (see paragraph 10) and questionnaires as an input data (see paragraphs 9 and10). 

Claims 47, 48, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Klopotek et al. (20080027328) and Foreign Reference (CN 110935014, hereafter referred to as FR’, translation included herewith). 

In reference to claims 47 and 50, Rabin et al. disclose the claimed invention as previously mentioned above, but lack, the biologically active molecules comprise a first molecule released by a stem cell for protection of skin.
However, FR’ teaches that it is old and well known in the art at the time the invention was made to provide a biologically active molecules comprising a first molecule released by a stem cell for protection of skin (see portion of translation disclosing, “natural self-healing growth factor and other signal molecules released by the plant stem cell extract, stimulating the skin and more energy. we use the extract of stem cells but not directly using stem cells, due to their being the most pure, most stable, it can ensure the component is in a high state. number, service life and function of these extracts can through increasing skin stem cells, to ground for increasing skin cell regeneration speed greatly.” ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the biologically active molecule, of Rabin et al., with the known technique of providing a biologically active molecule comprising a first molecule released by a stem cell, as taught by FR’, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which increases the speed of skin cell regeneration. 
	
In reference to claims 48 and 51, FR’ discloses “molecules” that are “released” (see translation above) thereby including more than one molecule and thus includes a second molecule.  

Claims 53, 54 and 58 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Klopotek et al. (20080027328) and Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith).
In reference to claim 53, As Best Understood, Rabin et al. disclose an apparatus comprises: (a) a massaging device (10, see paragraphs 9 and 44) for skin (i.e. scalp, see Abstract and Title), wherein the massaging device comprises bristles (28), wherein the bristles are mechanically vibrated (paragraphs 9 and 44) and (b) a light source (25, Figure 3 and paragraph 38).
 Rabin et al. lack; forming the bristles from a biocompatible material, or a biocomposite material, or nylon, having the bristles being mechanically rotated in a clockwise motion, or a counter clockwise motion, or a circular motion, having the bristles being mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz, and having an applicator for heating and cooling of skin and a temperature controller and having the apparatus coupled with a mirror, wherein the mirror is coupled with an augmented reality (AR) application (app).  Rabin et al. do teach of providing vibration or massage therapies within the device (paragraphs 9 and 44). 
However, Ragosta et al. teach that it is old and well known in the art at the time the invention was made to form bristles from a biocompatible material, or a biocomposite material, or nylon (see paragraph 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the bristles, of Rabin et al., with the known technique of forming bristles from nylon, as taught by Ragosta et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which prevents scratching of the scalp. 
Next, Dollar-Wright teaches that it is old and well known in the art at the time the invention was made to provide a hand held device (Figure 1) including a head (40a) having bristles (23) for human hair (see Title, Abstract and paragraphs 7, 10, 53, 55, 61 and 71, and Figure 5) and wherein the device provides both a rotary movement and a vibration both together or each individually (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bristles, of Rabin et al., with the known technique of rotating and/or vibrating bristles, as taught by Dollar-Wright, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which delivers a vibrating and/or a rotating massaging effect thus avoiding bulk and simplifying the design and manufacturing thereby also reducing the cost in manufacturing. 
Furthermore, Taggert et al. teach that it is old and well known in the art at the time the invention was made to provide a brush (Figure 1) with bristles (10) that are mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz (paragraph 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the vibrational frequency of the bristles, of Rabin et al., with the known technique of vibrating bristles within a range of frequencies between 40 Hz and 100 Hz, as taught by Taggert et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively detangles hair during normal operation. 
In addition, Klopotek et al. teach that it is old and well known in the art at the time the invention was made to provide an applicator for heating and cooling of skin (paragraph 160) and includes a temperature controller (which could be formed as the user or as any other controlling mechanism otherwise the device would not operate as intended). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Rabin et al., with the known technique of providing an applicator for heating and cooling of skin and includes a temperature controller, as taught by Klopotek et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device more effectively brings the temperature of the skin to a desired state before further treatment is applied thereby allowing for patient-to-patient variability to be controlled more accurately/consistently. 
And, FR teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (10) for user styling (see First line under Description) and includes a mirror (130) that is coupled with an augmented reality application (formed as the program, see portion of translation disclosing; “Augmented reality providing method according to an embodiment of the present invention can be implemented in a computer-executable program can be recorded on a computer-readable recording medium.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus, of Rabin et al., with the known technique of including a mirror that is coupled with an augmented reality application, as taught by FR, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device in which the user may more clearly perceive both the actual image reflected on the mirror and the virtual image displayed on the display, thereby increasing user convenience of the augmented reality system.

In reference to claim 54, Rabin et al. disclose that a light source activates or photoactivates a bioactive compound, or a botanical compound, or a biologically active molecule, or a liquid for rejuvenation or protection of skin, wherein the light source provides a first optical dose in the range from 0.5 J/cm^2 to 10 J/cm^2 in 600 nm - 700 nm wavelength range, or, a second optical dose in the range from 0.5 J/cm’ to 50 J/cm^2 in 700 nm - 2000 nm wavelength range (see paragraphs 7-12, 38,44 and 77 disclosing that the LED provides 1-10 J/cm^2 at various wavelengths including 630 nm, 670 nm, 900 nm, etc. thereby meeting the limitations of the ranges). 

In reference to claim 58, Rabin et al. disclose further comprising a patch, or a scaffold (formed as the gelatin strip or patch, see paragraphs 14 and 77), wherein the patch, or the scaffold comprises a bioactive compound, or a botanical compound, or a biologically active molecule (i.e. saw palmetto is both botanical and biological, see paragraph 77).

Claim 55, is rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Klopotek et al. (20080027328) and Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Mazed et al. (9823737). 

In reference to claim 55, Rabin et al. disclose the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm.
	However, Mazed et al. teach that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm (Column 20, Lines 63-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus, of Rabin et al., with the known technique of providing an apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm, as taught by Mazed et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which a user’s identity can be enhanced/complemented by a collection of inputs in real-time or near real-time.

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Klopotek et al. (20080027328) and Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Rakshit (2021/0273892). 

In reference to claim 56, Rabin et al. disclose the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AI) algorithm based chatbot, or an artificial neural network (ANN) algorithm based chatbot.
	However, Rakshit teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (see Abstract) coupled to an artificial neural network (ANN) algorithm based chatbot (see paragraphs 1, 3, 4, 7, 9, 37, 38 and 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus, of Rabin et al., with the known technique of providing an apparatus that is coupled with an artificial neural network (ANN) algorithm based chatbot, as taught by Rakshit, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively collects information from the user thereby providing increased customer service. 

In reference to claim 57, Rabin et al. as modified by FR and Rakshit disclose the limitations of claim 57 because FR discloses of utilizing a user’s selfie (see portion of translation disclosing, “A controller configured to determine a position at which the image is displayed on the display unit based on the detected body part…” and Rakshit discloses using a user’s selfie (see paragraph 10) and questionnaires as an input data (see paragraphs 9 and10). 

Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (2010/0106077) in view of Ragosta et al. (2012/0174937), Dollar-Wright (2008/0230246), Taggert et al. (2009/0083917), Klopotek et al. (20080027328), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Foreign Reference (CN 110935014, hereafter referred to as FR’, translation included herewith). 

In reference to claim 59, Rabin et al. disclose the claimed invention as previously mentioned above, but lack, the biologically active molecule comprises a first molecule released by a stem cell for protection of skin.
However, FR’ teaches that it is old and well known in the art at the time the invention was made to provide a biologically active molecule comprising a first molecule released by a stem cell for protection of skin (see portion of translation disclosing, “natural self-healing growth factor and other signal molecules released by the plant stem cell extract, stimulating the skin and more energy. we use the extract of stem cells but not directly using stem cells, due to their being the most pure, most stable, it can ensure the component is in a high state. number, service life and function of these extracts can through increasing skin stem cells, to ground for increasing skin cell regeneration speed greatly.” ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the biologically active molecule, of Rabin et al., with the known technique of providing a biologically active molecule comprising a first molecule released by a stem cell, as taught by FR’, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which increases the speed of skin cell regeneration. 
	
In reference to claim 60, FR’ discloses “molecules” that are “released” (see translation above) thereby including more than one molecule and thus includes a second molecule.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917) and Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith).

In reference to claim 31, U.S. Patent No. 10646027 discloses a massaging device (at (a) in claim 9), including bristles mechanically rotated in a clockwise motion, or a counter clockwise motion, or a circular motion (see claim 9), wherein the bristles being formed from a biocompatible material, or a biocomposite material, or nylon (claim 9) and a light source (at (b) in claim 9), the difference being, having the bristles being mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz, and having the apparatus coupled with a mirror, wherein the mirror is coupled with an augmented reality (AR) application (app). 
However, Taggert et al. teach that it is old and well known in the art at the time the invention was made to provide a brush (Figure 1) with bristles (10) that are mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz (paragraph 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the vibrational frequency of the bristles, with the known technique of vibrating bristles within a range of frequencies between 40 Hz and 100 Hz, as taught by Taggert et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively detangles hair during normal operation. 
And, FR teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (10) for user styling (see First line under Description) and includes a mirror (130) that is coupled with an augmented reality application (formed as the program, see portion of translation disclosing; “Augmented reality providing method according to an embodiment of the present invention can be implemented in a computer-executable program can be recorded on a computer-readable recording medium.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide an apparatus including a mirror that is coupled with an augmented reality application, as taught by FR, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device in which the user may more clearly perceive both the actual image reflected on the mirror and the virtual image displayed on the display, thereby increasing user convenience of the augmented reality system.
In reference to claim 32, U.S. Patent No. 10646027 discloses this limitation (see claim 9).

Claim 33, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917) and Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Mazed et al. (9823737). 

In reference to claim 33, U.S. Patent No. 10646027 disclose the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm.
	However, Mazed et al. teach that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm (Column 20, Lines 63-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide an apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm, as taught by Mazed et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which a user’s identity can be enhanced/complemented by a collection of inputs in real-time or near real-time.

Claim 34-36, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Rakshit (2021/0273892). 

In reference to claim 34, U.S. Patent No. 10646027 disclose the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AI) algorithm based chatbot, or an artificial neural network (ANN) algorithm based chatbot.
	However, Rakshit teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (see Abstract) coupled to an artificial neural network (ANN) algorithm based chatbot (see paragraphs 1, 3, 4, 7, 9, 37, 38 and 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide an apparatus that is coupled with an artificial neural network (ANN) algorithm based chatbot, as taught by Rakshit, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively collects information from the user thereby providing increased customer service. 

In reference to claim 35, U.S. Patent No. 10646027 as modified by FR and Rakshit disclose the limitations of claim 35 because FR discloses of utilizing a user’s selfie (see portion of translation disclosing, “A controller configured to determine a position at which the image is displayed on the display unit based on the detected body part…” and Rakshit discloses using a user’s selfie (see paragraph 10) and questionnaires as an input data (see paragraphs 9 and10). 

In reference to claim 36, U.S. Patent No. 10646027 discloses this limitation (see claim 10).

In reference to claim 39, U.S. Patent No. 10646027 discloses this limitation (see claims 10-12).

In reference to claim 40, U.S. Patent No. 10646027 discloses this limitation (see claim 9).

Claim 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Foreign Reference (CN 110935014, hereafter referred to as FR’, translation included herewith). 

In reference to claim 37, U.S. Patent No. 10646027 discloses the claimed invention as previously mentioned above, but lacks, the biologically active molecule comprises a first molecule released by a stem cell for protection of skin.
However, FR’ teaches that it is old and well known in the art at the time the invention was made to provide a biologically active molecule comprising a first molecule released by a stem cell for protection of skin (see portion of translation disclosing, “natural self-healing growth factor and other signal molecules released by the plant stem cell extract, stimulating the skin and more energy. we use the extract of stem cells but not directly using stem cells, due to their being the most pure, most stable, it can ensure the component is in a high state. number, service life and function of these extracts can through increasing skin stem cells, to ground for increasing skin cell regeneration speed greatly.” ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a biologically active molecule comprising a first molecule released by a stem cell, as taught by FR’, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which increases the speed of skin cell regeneration. 
	
In reference to claim 38, FR’ discloses “molecules” that are “released” (see translation above) thereby including more than one molecule and thus includes a second molecule.  

Claims 41, 46, 49 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917) and Klopotek et al. (20080027328).  

In reference to claim 41, U.S. Patent No. 10646027 discloses a massaging device (at (a) in claim 9), including bristles mechanically rotated in a clockwise motion, or a counter clockwise motion, or a circular motion (see claim 9), wherein the bristles being formed from a biocompatible material, or a biocomposite material, or nylon (claim 9) and a light source (at (b) in claim 9), the difference being, having the bristles being mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz, and having an applicator for heating and cooling of skin and a temperature controller 
However, Taggert et al. teach that it is old and well known in the art at the time the invention was made to provide a brush (Figure 1) with bristles (10) that are mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz (paragraph 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide vibrating bristles vibrating within a range of frequencies between 40 Hz and 100 Hz, as taught by Taggert et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively detangles hair during normal operation. 
And, Klopotek et al. teach that it is old and well known in the art at the time the invention was made to provide an applicator for heating and cooling of skin (paragraph 160) and includes a temperature controller (which could be formed as the user or as any other controlling mechanism otherwise the device would not operate as intended). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide an applicator for heating and cooling of skin and includes a temperature controller, as taught by Klopotek et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device more effectively brings the temperature of the skin to a desired state before further treatment is applied thereby allowing for patient-to-patient variability to be controlled more accurately/consistently. 

In reference to claim 46, U.S. Patent No. 10646027 discloses this limitation (see claim 10).

In reference to claim 49, U.S. Patent No. 10646027 discloses this limitation (see claims 10-12).

In reference to claim 52, U.S. Patent No. 10646027 discloses this limitation (see claim 9).

Claim 42, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917), Klopotek et al. (20080027328) and Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith). 

In reference to claim 42, U.S. Patent No. 10646027 discloses the claimed invention as previously mentioned above, but lacks, having the apparatus coupled with a mirror, wherein the mirror is coupled with an augmented reality (AR) application (app).
However, FR teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (10) for user styling (see First line under Description) and includes a mirror (130) that is coupled with an augmented reality application (formed as the program, see portion of translation disclosing; “Augmented reality providing method according to an embodiment of the present invention can be implemented in a computer-executable program can be recorded on a computer-readable recording medium.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide an apparatus including a mirror that is coupled with an augmented reality application, as taught by FR, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device in which the user may more clearly perceive both the actual image reflected on the mirror and the virtual image displayed on the display, thereby increasing user convenience of the augmented reality system.

Claim 43, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917), Klopotek et al. (20080027328), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Mazed et al. (9823737). 

In reference to claim 43, U.S. Patent No. 10646027 discloses the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm.
	However, Mazed et al. teach that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm (Column 20, Lines 63-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide an apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm, as taught by Mazed et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which a user’s identity can be enhanced/complemented by a collection of inputs in real-time or near real-time.

Claims 44 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917), Klopotek et al. (20080027328), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Rakshit (2021/0273892). 

In reference to claim 44, U.S. Patent No. 10646027 disclose the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AI) algorithm based chatbot, or an artificial neural network (ANN) algorithm based chatbot.
	However, Rakshit teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (see Abstract) coupled to an artificial neural network (ANN) algorithm based chatbot (see paragraphs 1, 3, 4, 7, 9, 37, 38 and 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide an apparatus that is coupled with an artificial neural network (ANN) algorithm based chatbot, as taught by Rakshit, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively collects information from the user thereby providing increased customer service. 

In reference to claim 45, U.S. Patent No. 10646027 as modified by FR and Rakshit disclose the limitations of claim 45 because FR discloses of utilizing a user’s selfie (see portion of translation disclosing, “A controller configured to determine a position at which the image is displayed on the display unit based on the detected body part…” and Rakshit discloses using a user’s selfie (see paragraph 10) and questionnaires as an input data (see paragraphs 9 and10). 

Claim 47, 48, 50, 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917), Klopotek et al. (20080027328) and Foreign Reference (CN 110935014, hereafter referred to as FR’, translation included herewith). 

In reference to claim 47 and 50, U.S. Patent No. 10646027 discloses the claimed invention as previously mentioned above, but lacks, the biologically active molecule comprises a first molecule released by a stem cell for protection of skin.
However, FR’ teaches that it is old and well known in the art at the time the invention was made to provide a biologically active molecule comprising a first molecule released by a stem cell for protection of skin (see portion of translation disclosing, “natural self-healing growth factor and other signal molecules released by the plant stem cell extract, stimulating the skin and more energy. we use the extract of stem cells but not directly using stem cells, due to their being the most pure, most stable, it can ensure the component is in a high state. number, service life and function of these extracts can through increasing skin stem cells, to ground for increasing skin cell regeneration speed greatly.” ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a biologically active molecule comprising a first molecule released by a stem cell, as taught by FR’, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which increases the speed of skin cell regeneration. 
	
In reference to claims 48 and 51, FR’ discloses “molecules” that are “released” (see translation above) thereby including more than one molecule and thus includes a second molecule.  

Claims 53, 54 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917), Klopotek et al. (20080027328) and Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith).

In reference to claim 53, U.S. Patent No. 10646027 discloses a massaging device (at (a) in claim 9), including bristles mechanically rotated in a clockwise motion, or a counter clockwise motion, or a circular motion (see claim 9), wherein the bristles being formed from a biocompatible material, or a biocomposite material, or nylon (claim 9) and a light source (at (b) in claim 9), the difference being, having the bristles being mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz, having an applicator for heating and cooling of skin, a temperature controller and having the apparatus coupled with a mirror, wherein the mirror is coupled with an augmented reality (AR) application (app).  
However, Taggert et al. teach that it is old and well known in the art at the time the invention was made to provide a brush (Figure 1) with bristles (10) that are mechanically vibrated within a range of frequencies between 40 Hz and 100 Hz (paragraph 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide vibrating bristles vibrating within a range of frequencies between 40 Hz and 100 Hz, as taught by Taggert et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively detangles hair during normal operation. 
In addition, Klopotek et al. teach that it is old and well known in the art at the time the invention was made to provide an applicator for heating and cooling of skin (paragraph 160) and includes a temperature controller (which could be formed as the user or as any other controlling mechanism otherwise the device would not operate as intended). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide an applicator for heating and cooling of skin and includes a temperature controller, as taught by Klopotek et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device more effectively brings the temperature of the skin to a desired state before further treatment is applied thereby allowing for patient-to-patient variability to be controlled more accurately/consistently. 
And, FR teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (10) for user styling (see First line under Description) and includes a mirror (130) that is coupled with an augmented reality application (formed as the program, see portion of translation disclosing; “Augmented reality providing method according to an embodiment of the present invention can be implemented in a computer-executable program can be recorded on a computer-readable recording medium.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to providing a mirror that is coupled with an augmented reality application, as taught by FR, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device in which the user may more clearly perceive both the actual image reflected on the mirror and the virtual image displayed on the display, thereby increasing user convenience of the augmented reality system.

In reference to claim 54, U.S. Patent No. 10646027 discloses this limitation (claim 9). 

In reference to claim 58, U.S. Patent No. 10646027 discloses this limitation (claim 10). 

Claim 55, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917), Klopotek et al. (20080027328), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Mazed et al. (9823737). 

In reference to claim 55, U.S. Patent No. 10646027 discloses the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm.
	However, Mazed et al. teach that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm (Column 20, Lines 63-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide an apparatus that is coupled with an artificial intelligence (AJ) algorithm, or an artificial neural network (ANN) based algorithm, as taught by Mazed et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which a user’s identity can be enhanced/complemented by a collection of inputs in real-time or near real-time.

Claims 56 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917), Klopotek et al. (20080027328), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith) and Rakshit (2021/0273892). 

In reference to claim 56, U.S. Patent No. 10646027 disclose the claimed invention as previously mentioned above, but lack, having the apparatus being coupled with an artificial intelligence (AI) algorithm based chatbot, or an artificial neural network (ANN) algorithm based chatbot.
	However, Rakshit teaches that it is old and well known in the art at the time the invention was made to provide an augmented reality apparatus (see Abstract) coupled to an artificial neural network (ANN) algorithm based chatbot (see paragraphs 1, 3, 4, 7, 9, 37, 38 and 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide an apparatus that is coupled with an artificial neural network (ANN) algorithm based chatbot, as taught by Rakshit, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively collects information from the user thereby providing increased customer service. 

In reference to claim 57, U.S. Patent No. 10646027 as modified by FR and Rakshit disclose the limitations of claim 57 because FR discloses of utilizing a user’s selfie (see portion of translation disclosing, “A controller configured to determine a position at which the image is displayed on the display unit based on the detected body part…” and Rakshit discloses using a user’s selfie (see paragraph 10) and questionnaires as an input data (see paragraphs 9 and10). 
Claims 59 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 10646027 in view of Taggert et al. (2009/0083917), Klopotek et al. (20080027328), Foreign Reference (WO 2017/082539, hereafter referred to as FR, translation included herewith), and Foreign Reference (CN 110935014, hereafter referred to as FR’, translation included herewith). 

In reference to claim 59, U.S. Patent No. 10646027 discloses the claimed invention as previously mentioned above, but lacks, the biologically active molecule comprises a first molecule released by a stem cell for protection of skin.
However, FR’ teaches that it is old and well known in the art at the time the invention was made to provide a biologically active molecule comprising a first molecule released by a stem cell for protection of skin (see portion of translation disclosing, “natural self-healing growth factor and other signal molecules released by the plant stem cell extract, stimulating the skin and more energy. we use the extract of stem cells but not directly using stem cells, due to their being the most pure, most stable, it can ensure the component is in a high state. number, service life and function of these extracts can through increasing skin stem cells, to ground for increasing skin cell regeneration speed greatly.” ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a biologically active molecule comprising a first molecule released by a stem cell, as taught by FR’, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which increases the speed of skin cell regeneration. 
In reference to claim 60, FR’ discloses “molecules” that are “released” (see translation above) thereby including more than one molecule and thus includes a second molecule.  
Allowable Subject Matter
Claims 40 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when a proper Terminal Disclaimer has been provided. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reusche et al. (2015/0135455) teaches of providing a brush and/or massager including bristles (32) that may be formed from nylon (paragraphs 18, 19, 62 and 64). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723